DETAILED ACTION
In response to communication filed on 29 June 2022, claims 1, 4, 11, 14, 21 and 23 are amended. Claims 2-3 and 12-13 are canceled. Claims 1, 4-11 and 14-23 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Response to Arguments
Applicant’s arguments, see “35 U.S.C § 103 Rejection", filed 29 June 2022 have been carefully considered and are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 11, 14-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, IV et al. (US 2020/0192689 A1, hereinafter “Smith”) in view of Vax et al. (US 2021/0150056 A1, hereinafter “Vax”) further in view of Li (US 2012/0095819, hereinafter “Li”)..

Regarding claim 1, Smith teaches
A method for… (see Smith, [0038] “instructions for performing the methods”) the docker system including a local docker subsystem on a first computer system (see Smith, [0045] “the local device 103 can include a data store 110a containing one or more container images 114a”; [0034] “the local container 122a running on the local device 103”; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”) and a remote docker subsystem on a second computer system, (see Smith, [0052] “the remote server 106 can instantiate a remote container 122b based on the container image 114 and the memory snapshot 116”; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”) the first and second computer systems being connected over a computer network, (see Smith, [0027] “The local devices 103 can each include a computing device that facilitates corresponding users 101 to access cloud services provided by the remote servers 106 via the underlay network 108”) the method comprising: (see Smith, [0038] “instructions for performing the methods”).
retrieving, by the first computer system, information about objects in the local docker subsystem, (see Smith, [0058] “reference to FIGS. 3A-4B, handles to local operating system resources for the local container 122a can be tracked”; [0013] “handles to local operating system resources for the local container can be tracked… handles can be used when an application references blocks of memory or objects managed by an operating system or a database” – handles include object information; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”) the information spanning layers of images (see Smith, [0008] “Such container images can include digital data representing a complete file system having file folders, files, applications, configuration… container images can be identified using versions, builds, hash values, series numbers, or other suitable identifiers”; Fig. 4A – 114a) within the local docker subsystem; (see Smith, Fig. 4A – Local Device 103; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”). 
requesting, by the first computer system, (see Smith, [0033] “the request for computing resources may be automated by software running on local device 103”) information about objects in the remote docker subsystem on the second computer system, (see Smith, [0051] “the container image 114 can be pre-distributed to the remote server 106. As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162”; [0058] “new handles on the remote server 106 may result in a cache miss and be remotely fetched from the local device 103”; [0013] “handles can be used when an application references blocks of memory or objects managed by an operating system or a database” – handles include object information; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”) the information spanning layers of images (see Smith, [0008] “Such container images can include digital data representing a complete file system having file folders, files, applications, configuration… container images can be identified using versions, builds, hash values, series numbers, or other suitable identifiers”; Fig. 4A – 114b) within the remote docker subsystem; (see Smith, Fig. 4A – Remote Server 106; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”).
creating, by an application executing on the first computer system, a snapshot of the docker system based on the information about the objects in the local and remote docker subsystem, wherein the snapshot comprises captured memory state (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0010] “The initial memory snapshot can include data of memory state… shell projection handles, or other suitable information”; [0051] “The container image 114 can include digital data representing a filesystem, one or more applications executing in the local container”).  
the docker system; (see Smith, [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”). 
the snapshot of the docker system, (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”).
Smith does not explicitly teach does not explicitly teach searching a docker system, wherein the snapshot comprises attributes associated with the objects and relationships between the objects; receiving search criteria for objects in the docker system; generating a recursive search based on the search criteria; applying the recursive search to the snapshot of the docker system, wherein the recursive search identifies related objects to search to identify additional objects that match the search criteria; and displaying results of the recursive search.
However, Vax discloses managing objects in multiple data sources and also teaches
searching a docker system, (see Vax, [0043] “the system may connect to one or more identity data sources and conduct a search”; [0201] “The core system components may be designed as microservices that may be packaged in containers (e.g., DOCKER containers)”). 
receiving search criteria for objects in system that manages containers (see Vax, [0105] “a user may search for available root objects via a search feature 605”; [0148] “receiving search parameters from a user”; [0201] “The core system components may be designed as microservices that may be packaged in containers (e.g., DOCKER containers)”). 
generating a recursive search based on the search criteria; (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”). 
applying the recursive search to identify additional data sets… wherein the recursive search identifies additional data sets (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”; [0198] “the system may compare information stored in a data dump file to a stored snapshot of one or more data sources to identify the snapshot that is most similar to a given data dump”). 
displaying results of the recursive search (see Vax, [0106] “A user may select one of the root objects 601 to display a corresponding lineage route…  the system may display all events stored in the lineage test_e_table 660 for a given, unique USER_ID attribute 611”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of searching objects as being disclosed and taught by Vax in the system taught by Smith to yield the predictable results of quickly and efficiently determining answers to questions (see Vax, [0111] “The system may store a great deal of information and insights collected from various analyzed data sources. In certain embodiments, this information may be made available to users (e.g., security and privacy analysts) via a client application, such that they may quickly and efficiently determine answers to questions relating to the privacy posture of the organization”).
The proposed combination of Smith and Vax does not explicitly teach does not explicitly teach wherein the snapshot comprises attributes associated with the objects and relationships between the objects; wherein the recursive search identifies related objects to search to identify additional objects that match the search criteria; and. 
However, Li discloses a data processing system and also teaches
stores attributes associated with the objects (see Li, [0159] “Object Database 02320 can be a data structure capable of enabling at least the writing, storage, and/or reading of data related to objects and/or object categories, including, but not limited to: (a) the name of objects and/or object categories”; [0228] “can identify, read, and store one or more attributes of any object stored in the object data structure”; [0359] “a candidate Object of Interest and/or attribute of a candidate Object of Interest”) and relationships between the objects; (see Li, [0359] “determining one or more relationships among a plurality of Classes of Objects”). 
search identifies related objects to search to identify additional objects that match the search criteria; and (see Li, [0359] “a means of limiting a search space for one or more factors to those objects in an initial set of Classes of Objects and/or expanding the search space in subsequent iterations to those objects in a set of Classes of Objects which is the next degree of separation from the initial set of Classes of Objects“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of searching objects and Application programing interface as being disclosed and taught by Li in the system taught by the proposed combination of Smith and Vax to yield the predictable results of increasing the accuracy of searching information (see Li, [0225] “Identifying one or more Retailers associated with an Object Category code can reduce the search space of potential solutions and/or increase the accuracy of searching potential solutions compared to a generic search of any Retailer for the word string constituting the Object Category”; [0447] “can execute a second or subsequent iteration by expanding the data, factors, and/or attributes evaluated to those related to an expanded set of Classes of Objects, data types, and/or any other factor... Second, adding new factors or subtracting existing factors in Equation (18) can expend the search space”).
Claim 11 incorporates substantively all the limitations of claim 1 in a system form (see Smith, [0021] “Certain embodiments of systems, devices”; [0038] “the first server 106a and the second server 106b can each include a processor 132”) and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Smith, Vax and Li teaches
wherein requesting (see Smith, [0033] “the request for computing resources may be automated by software running on local device 103”) the information about the objects in the remote docker subsystem comprises: (see Smith, [0051] “the container image 114 can be pre-distributed to the remote server 106. As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162”; [0058] “new handles on the remote server 106 may result in a cache miss and be remotely fetched from the local device 103”; [0013] “handles can be used when an application references blocks of memory or objects managed by an operating system or a database” – handles include object information; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”).
requesting, via an application programming interface (see Li, [0227] “data stored in a database accessible to a client through an application programming interface (API).”) provided by the local docker subsystem on the first computer system, (see Smith, [0046] “can include a user interface element (e.g., a graphical user interface)… of the local device 103”) the information about the objects in the remote docker subsystem (see Smith, [0051] “the container image 114 can be pre-distributed to the remote server 106. As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162”; [0058] “new handles on the remote server 106 may result in a cache miss and be remotely fetched from the local device 103”; [0013] “handles can be used when an application references blocks of memory or objects managed by an operating system or a database” – handles include object information; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 4 in a system form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Smith, Vax and Li teaches
wherein receiving the search criteria for objects (see Vax, [0105] “a user may search for available root objects via a search feature 605”; [0148] “receiving search parameters from a user”) in the docker system comprises: (see Smith, [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”). 
receiving the search criteria as plain text or a regular expression (see Vax, [0149] “a user may conduct a search by typing or speaking the following phrase: "show me personal information of German residents found outside Germany"… the system may limit information displayed). The motivation for the proposed combination is maintained. 
Claim 15 incorporates substantively all the limitations of claim 5 in a system form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Smith, Vax and Li teaches
wherein generating a recursive search based on the search criteria comprises: (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”).
generating a recursive search (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”) for a type of object (see Vax, [0146] “an object type 1062”) that meets the search criteria (see Li, [0571] “can classify a received Media Object into any type of Media Object and apply rules utilizing methods equivalent to those enabled by Image Object Analysis… narrow the search space of Candidate Objects of Interest”). The motivation for the proposed combination is maintained. 
Claim 16 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 23, the proposed combination of Smith, Vax and Li teaches
wherein creating the snapshot of the docker system comprises: (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0010] “The initial memory snapshot can include data of memory state… shell projection handles, or other suitable information”).
creating the snapshot based on (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0010] “The initial memory snapshot can include data of memory state… shell projection handles, or other suitable information”) information of the objects, (see Li, [0080] “storing data… a data cache, a data object”) attributes of the objects, and (see Li, [0159] “Object Database 02320 can be a data structure capable of enabling at least the writing, storage, and/or reading of data related to objects and/or object categories, including, but not limited to: (a) the name of objects and/or object categories”; [0228] “can identify, read, and store one or more attributes of any object stored in the object data structure”; [0359] “a candidate Object of Interest and/or attribute of a candidate Object of Interest”) relationships between the objects (see Li, [0359] “determining one or more relationships among a plurality of Classes of Objects”) across the local and remote docker subsystems (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0010] “The initial memory snapshot can include data of memory state… shell projection handles, or other suitable information”). The motivation for the proposed combination is maintained. 

Claims 7-10, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Vax and Li in view of Beard et al. (US 9,798,787, hereinafter “Beard”).

Regarding claim 7, the proposed combination of Smith, Vax and Li teaches
wherein applying the recursive search to (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”; [0198] “the system may compare information stored in a data dump file to a stored snapshot of one or more data sources to identify the snapshot that is most similar to a given data dump”) the snapshot of the docker system comprises: (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”). 
applying the recursive search to (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”; [0198] “the system may compare information stored in a data dump file to a stored snapshot of one or more data sources to identify the snapshot that is most similar to a given data dump”) different types of objects (see Vax, [0146] “an object type 1062”) in the docker system (see Smith, [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”). 
The proposed combination of Smith, Vax and Li does not explicitly teach to identify a set of initial matches. 
However, Beard discloses searching objects and teaches
to identify a set of initial matches (see Beard, [col19 lines1-5] “receive the IDs of the relevant data objects, and corresponding details can be obtained in subsequent requests... the initial search results may include information to be displayed in the attributes pane 130”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of searching objects to determine initial and additional matches as being disclosed and taught by Beard in the system taught by the proposed combination of Smith, Vax and Li to yield the predictable results of searching resources in an efficient manner (see Beard, [col5 lines32-35] “it would be advantageous to provide a system to search resources and/or related documents, events, entities, or other information in an efficient manner”).
Claim 17 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Smith, Vax, Li and Beard teaches
wherein applying the recursive search to the snapshot of the docker system further comprises: (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”; [0198] “the system may compare information stored in a data dump file to a stored snapshot of one or more data sources to identify the snapshot that is most similar to a given data dump”).
cross-referencing each object in the set of initial matches with other objects (see Beard, [col6 lines50-53] “then manually cross-reference the results, the system can automatically cross-reference related resources and documents across multiple datasets”) in the snapshot (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”) to identify additional matches to the search criteria (see Beard, [col19 lines28-30] “The user may filter the initial search results by selecting or excluding attributes from the attributes pane 130. The user system 510 can request the system 500 for updated search results”).The motivation for the proposed combination is maintained.  
Claim 18 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Smith, Vax, Li and Beard teaches
wherein applying the recursive search to the snapshot of the docker system further comprises: (see Vax, [0060] “After determining the identifiability score of an attribute or combination of attributes, highly identifiable attributes or combinations of attributes can be used again iteratively to initiate new searches recursively”; [0198] “the system may compare information stored in a data dump file to a stored snapshot of one or more data sources to identify the snapshot that is most similar to a given data dump”).
evaluating objects related to each object (see Beard, [col17 lines11-15] “The search can be focused on a primary object and be based on properties and/or characteristics of the primary object as well as linked objects of the primary object. The search system may accommodate any data organized around an object and its related information”) in the set of initial matches according to the search criteria to find additional matches (see Beard, [col6 lines50-53] “then manually cross-reference the results, the system can automatically cross-reference related resources and documents across multiple datasets”; [col19 lines28-30] “The user may filter the initial search results by selecting or excluding attributes from the attributes pane 130. The user system 510 can request the system 500 for updated search results”). The motivation for the proposed combination is maintained.  
Claim 19 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Smith, Vax, Li and Beard teaches
wherein evaluating the objects related to each object (see Beard, [col17 lines11-15] “The search can be focused on a primary object and be based on properties and/or characteristics of the primary object as well as linked objects of the primary object. The search system may accommodate any data organized around an object and its related information”) in the set of initial matches according to the search criteria comprises: (see Beard, [col6 lines50-53] “then manually cross-reference the results, the system can automatically cross-reference related resources and documents across multiple datasets”; [col19 lines28-30] “The user may filter the initial search results by selecting or excluding attributes from the attributes pane 130. The user system 510 can request the system 500 for updated search results”). 
traversing, for each object (see Beard, [Abstract] “the system automatically accesses and traverses data structures relating to resources, documents, events, entities, and other data, identifies resources, documents, events, entities, and/or other data that meet search criteria, and returns search results including resources that meet the search criteria”) in the set of initial matches, (see Beard, [col6 lines50-53] “then manually cross-reference the results, the system can automatically cross-reference related resources and documents across multiple datasets”; [col19 lines28-30] “The user may filter the initial search results by selecting or excluding attributes from the attributes pane 130. The user system 510 can request the system 500 for updated search results”) a linked list of objects to compare each linked object to the search criteria (see Beard, [col16 lines8-13] “search criteria relating to documents may also be based on properties of other data objects linked to document data objects, and the identified document data objects can include document data objects whose associated data objects have properties that meet some or all of the search criteria”; [col17 lines11-13] “The search can be focused on a primary object and be based on properties and/or characteristics of the primary object as well as linked objects of the primary object”). The motivation for the proposed combination is maintained.  
Claim 20 incorporates substantively all the limitations of claim 10 in a system form and is rejected under the same rationale.

Regarding claim 22, the proposed combination of Smith, Vax and Li teaches
wherein creating the snapshot of the docker system comprises: (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0010] “The initial memory snapshot can include data of memory state… shell projection handles, or other suitable information”).
creating the snapshot with memory state information (see Smith, [0056] “memory snapshot 116 can include a captured memory state of the local or remote container 122 during a boot up operation… memory snapshot 116 can include a captured memory state of the local or remote container 122 during other suitable execution points”; [0010] “The initial memory snapshot can include data of memory state… shell projection handles, or other suitable information”) on the local docker subsystem and information (see Smith, Fig. 4A – Local Device 103; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”) on the remote docker subsystem (see Smith, Fig. 4A – Remote Server 106; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”).
The proposed combination of Smith, Vax and Li does not explicitly teach links between the objects and the objects. 
However, Beard discloses searching objects and teaches
links between the objects of the document and the objects that are other (see Beard, [col16 lines9-11] “based on properties of other data objects linked to document data objects, and the identified document data objects can include document data objects”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of linking objects as being disclosed and taught by Beard in the system taught by the proposed combination of Smith, Vax and Li to yield the predictable results of searching resources in an efficient manner (see Beard, [col5 lines32-35] “it would be advantageous to provide a system to search resources and/or related documents, events, entities, or other information in an efficient manner”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Vax and Li in view of Burgos (US 2021/0117308, hereinafter “Burgos”).

Regarding claim 21, the proposed combination of Smith, Vax and Li teaches
wherein requesting (see Smith, [0033] “the request for computing resources may be automated by software running on local device 103”) the information about the objects in the remote docker subsystem on the second computer system comprises: (see Smith, [0051] “the container image 114 can be pre-distributed to the remote server 106. As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162”; [0058] “new handles on the remote server 106 may result in a cache miss and be remotely fetched from the local device 103”; [0013] “handles can be used when an application references blocks of memory or objects managed by an operating system or a database” – handles include object information; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”).
requesting the information about the (see Smith, [0051] “the container image 114 can be pre-distributed to the remote server 106. As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162”; [0058] “new handles on the remote server 106 may result in a cache miss and be remotely fetched from the local device 103”; [0013] “handles can be used when an application references blocks of memory or objects managed by an operating system or a database” – handles include object information”) containers,… (see Smith, [0025] “tracking various operating system handles associated with the containers”) of the remote docker subsystem (see Smith, Fig. 4A – Remote Server 106; [0051] “for generating the container image 114 can include executing a "commit" or "file management" command for Docker”).
The proposed combination of Smith, Vax and Li does not explicitly teach information about the containers, images, networks, volumes, and mounts.
However, Burgos teaches container management software platform and also teaches
information related to images, (see Burgos, [0032] “container images, such as Docker container images”) networks, (see Burgos, [0027] “containers provide file system, network”) volumes, and mounts (see Burgos, [0059] “Docker's volume mounts, enables exposure of the host's filesystem to specific locations in the container filesystem”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of API and information related to docker specific data as being disclosed and taught by Burgos in the system taught by the proposed combination of Smith, Vax and Li to yield the predictable results of effectively managing application containers (see Burgos, [0040] “The runtime environment provided by the container management software platform can include a platform engine as a thin layer between containers and the operating system to effectively manage application containers”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156